DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara (WO 2016/199543 A1, referencing US 2018/0140478 as an English language equivalent) in view of Umebayashi (US 9186280) and Wada (US 2016/0235593), and optionally further in view of either one of Engelhart (US 7323072) or Dannheim (US 4280978).
	Regarding claim 1, Fukuhara teaches a composite sheet manufacturing device comprising a first roller 12 having a first outer circumferential face and a plurality of recessed areas 12b retracted from the first outer circumferential face, a second roller 30 disposed so as to be adjacent to the first roller (Figures 5 and 7), rotated in synchronization with the first roller (paragraph 59) and having a second outer circumferential face opposed to the first outer circumferential face of the first roller and a plurality of first projections 32 that protrude from the second outer circumferential face so as to be inserted into and extracted from the recessed areas of the first roller 12 in a state in which a clearance is provided between each first projection thereof and each recessed area of the first roller 12 (Figure 7), and a third roller 16 disposed so as to be adjacent to the first roller 12, rotated in synchronization with the first roller 12 and having a third outer circumferential face opposed to the first outer circumferential face of the first roller 12 (Figure 5; paragraph 59), wherein a first sheet 52 is fed in between the first roller 12 and the second roller 30, conveyed while being supported by the first outer circumferential face of the first roller 12 and passed through a space between the first roller 12 and the second roller 30, when the first sheet 52 is passed through the space between the first roller 12 and the second roller 30, the first projections 32 of the second roller push the first sheet 52 into the recessed areas 12b of the first roller, and thereby the first sheet 52 is shaped (Figures 5 and 7; paragraph 67), a second sheet 54 is superimposed onto the shaped first sheet 52 and conveyed together with the first sheet 52 and then passed through a space between the first roller 12 and the third roller 16, when the first sheet 52 and the second sheet 54 are passed through the space between the first roller 12 and the third roller 16, the first roller 12 and the third roller 16 hold the first sheet 52 and the second sheet 54 therebetween, and thereby the first sheet 52 and the second sheet 54 are bonded to each other (Figure 5; paragraph 73).
	Fukuhara differs from claim 1 in that:
i.	Fukuhara does not teach each outer diameter of the first roller and the third roller is the same size.
ii.	Fukuhara does not teach the third roller is joined to the first roller with a first gear pair therebetween so as to rotate at the same rotation frequency as that of the first roller.
iii.	Fukuhara does not teach the numbers of teeth of each gear of the first gear pair are the same so as to make the third roller rotate at the same frequency of the first roller.
	(i)	Fukuhara teaches that the first roller 12 and the third roller 16 revolve in synchronization with each other (paragraph 59). It is also clear why such synchronization is necessary and/or desirable. Seal protrusions may be placed on the outer peripheral surface of the third roller 16, which naturally must contact the desired locations 58 where welds are formed between the first and second sheets, such welds 58 surrounding the shaped portions of the first sheet while the first and second sheets are supported on the first roller (Figures 1 and 5; paragraphs 50 and 77). It is readily apparent that such synchronization is needed to place these welds in the desired locations relative to the shaped portions which are deformed into recesses of the first roller 12 (Figures 5 and 7; paragraph 67). Alternatively, one having ordinary skill in the art would have readily appreciated that failure to provide such synchronization taught by Fukuhara may result in the first roller and the third roller having different surface speeds, which would naturally result in shearing of the sheet material and likely damage of the sheet material squeezed between these rolls (paragraph 73). In any event, as noted above, Fukuhara clearly teaches the first roller 12 and the third roller 16 revolve in synchronization with each other. In a similar device for shaping a first sheet material between first and second rollers and welding a second sheet between the first and a third roller, Umebayashi teaches that providing all of the rollers with the same diameter makes it easy to synchronize the rollers without difficulty so that circumferential velocities of the rollers agree with each other (Abstract; Figures 1-2; column 9, lines 38-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Fukuhara because one of ordinary skill in the art would have been motivated to facilitate synchronization of the rollers in accordance with the teachings of Umebayashi.
	(ii)	As noted above, Fukuhara teaches that the first roller 12 and the third roller 16 revolve in synchronization with each other (paragraph 59). Rollers having the same diameter and rotating in synchronization with each other naturally rotate at the same rotation frequency. As to joining the third roller to the first roller with a first gear pair therebetween, such is a known suitable manner of synchronizing a central roller with adjacent rollers that process a sheet material therebetween. See Wada (Figures 1 and 5; paragraphs 57-64). Moreover, Wada teaches that such a gear arrangement allows perfect synchronization of the rollers (paragraph 64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Fukuhara because one of ordinary skill in the art would have been motivated to provide excellent synchronization of the rollers in a known manner, as evidenced by Wada.
	(iii)	As noted above, Fukuhara teaches that the first roller 12 and the third roller 16 revolve in synchronization with each other (paragraph 59). Umebayashi was applied for teaching that providing all of the rollers with the same diameter makes it easy to synchronize the rollers without difficulty so that circumferential velocities of the rollers agree with each other, and Wada was applied above for suggesting joining the third roller to the first roller with a first gear pair therebetween to allow excellent synchronization of the rollers. Wada further teaches adjacent rollers connected by gear pairs are each provided with directly meshed gears provided on respective rotary shafts to form the gear pairs (paragraphs 57-64). It would have been readily apparent to the person of ordinary skill in the art that failure to provide each of the gears in a gear pair with the same number of teeth, when using rollers having the same diameter, would result in the rollers rotating at different peripheral velocities, i.e. not in synchronization with each other. This is because rollers having the same diameter naturally must rotate at the same angular velocity in order to be synchronized. If there are different numbers of teeth on the gears of the gear pair, then the rollers will rotate at different angular velocities. For example, if there are 20 teeth on one gear and 10 teeth on the other, the roller with a 10 tooth gear rotates twice for each single rotation of the 20 tooth gear, i.e. the roller with a 10 tooth gear rotates at twice the angular velocity. Such basic concepts of gear ratios and synchronizing rollers connected by meshed gears as suggested by Wada are considered well within the level of ordinary skill in the art absent any additional prior art. Alternatively, Engelhart illustrates synchronized rollers having the same diameter and suggests they are connected by gear pairs having a 1:1 gear ratio, i.e. the same number of teeth on meshing gears, to ensure mechanical registration, i.e. synchronization (Figures 1 and 5-6; column 8, line 35 to column 9, line 7). Or Dannheim illustrates synchronized rollers having the same diameter connected by gear pairs in which each gear is illustrated as having the same number of teeth to provide the desired synchronization (Abstract; Figure 1; column 3, lines 39-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified device of Fukuhara because one of ordinary skill in the art would have been motivated to provide synchronization of the same diameter rollers using a readily apparent 1:1 gear ratio (i.e. each gear of the meshing gear pair having the same number of teeth), or using a 1:1 gear ratio as suggested by either one of Engelhart or Dannheim, for the reasons provided above.
	Regarding claim 2, while not taught by Fukuhara, these additional limitations are satisfied for essentially the same reasons provided above. It is clear from Fukuhara that the first, second and third rollers are synchronized and Umebayashi and Wada are applied as above for suggesting equal roller diameters and the claimed gear pair arrangement for achieving such synchronization. Either one of Engelhart or Dannheim is optionally applied as above for suggesting meshing gears of respective gear pairs would have the same number of teeth to provide the desired synchronization. If the first and second rollers were not synchronized, then the recesses of the first roller would not properly coincide with the projections of the second roller, as is clear from Figure 7 of Fukuhara.
	Regarding claim 3, Fukuhara further teaches a fourth roller 40 disposed so as to be adjacent to the first roller 12, rotated in synchronization with the first roller 12 and having a fourth outer circumferential face opposed to the first outer circumferential face of the first roller 12 and a plurality of second projections 42 that protrude from the fourth outer circumferential face so as to be inserted into and extracted from the recessed areas 12b of the first roller 12 in a state in which a clearance is provided between each second projection 42 thereof and each recessed area of the first roller 12 (Figures 5-6; paragraphs 59 and 69), and a fifth roller 18 disposed so as to be adjacent to the first roller 12, rotated in synchronization with the first roller 12 and having a fifth outer circumferential face opposed to the first outer circumferential face, wherein the first sheet 52 and the second sheet 54 having been passed through the space between the first roller 12 and the third roller 16 and bonded to each other are conveyed while being supported by the first outer circumferential face of the first roller 12 and are passed through a space between the first roller 12 and the fourth roller 40 and then passed through a space between the first roller and the fifth roller 18, when the first sheet and the second sheet are passed through the space between the first roller 12 and the fourth roller 40, the second projections 42 of the fourth roller push the second sheet 54 into the recessed areas 12b of the first roller, and thereby the second sheet 54 is shaped (Figures 5-6; paragraphs 69-70), when the first sheet 52 and the second sheet 54 are passed through the space between the first roller 12 and the fifth roller 18, the first roller 12 and the fifth roller 18 hold the first sheet 52 and the second sheet 54 therebetween, and thereby the mutual bonding of the first sheet 52 and the second sheet 54 is strengthened (Figure 5; paragraphs 73-74). The limitations of an outer diameter of the fifth roller being equal to each outer diameter of the first roller and the third roller, and the fifth roller being joined to the first roller with a third gear pair therebetween so as to rotate at the same rotation frequency as that of the first roller, while not taught by Fukuhara, are satisfied for essentially the same reasons provided above. It is clear from Fukuhara that all of the rollers are synchronized and Umebayashi and Wada are applied as above for suggesting equal roller diameters and the claimed gear pair arrangement for achieving such synchronization. Either one of Engelhart or Dannheim is optionally applied as above for suggesting meshing gears of respective gear pairs would have the same number of teeth to provide the desired synchronization. The fifth roller is a sealing roller like the third roller and it is desirable and/or necessary to synchronize this roller with the first roller for the same reasons provided above with respect to the third roller.
	Regarding claim 4, while not taught by Fukuhara, these additional limitations are satisfied for essentially the same reasons provided above. It is clear from Fukuhara that all of the rollers are synchronized and Umebayashi and Wada are applied as above for suggesting equal roller diameters and the claimed gear pair arrangement for achieving such synchronization. Either one of Engelhart or Dannheim is optionally applied as above for suggesting meshing gears of respective gear pairs would have the same number of teeth to provide the desired synchronization. If the first and fourth rollers were not synchronized, then the recesses of the first roller would not properly coincide with the projections of the fourth roller, as is clear from Figure 6 of Fukuhara.
	Regarding claim 5, Fukuhara teaches a composite sheet manufacturing method comprising a first step of disposing a second roller having a plurality of first projections and a third roller so as to be adjacent to a first roller having a plurality of recessed areas retracted from an outer circumferential face of the first roller, rotating the first roller, the second roller and the third roller in synchronization with one another, and making the first projections of the second roller to be inserted into or extracted from the recessed areas of the first roller in a state in which a clearance is provided between each first projection of the second roller and each recessed area of the first roller, a second step of feeding a first sheet in between the first roller and the second roller being rotated, conveying the first sheet while supporting the first sheet on the outer circumferential face of the first roller, making the first sheet to be passed through a space between the first roller and the second roller, and making the first sheet to be pushed into the recessed areas of the first roller by the first projections of the second roller when the first sheet is passed through the space between the first roller and the second roller, thereby shaping the first sheet, a third step of superimposing a second sheet onto the shaped first sheet, conveying the second sheet together with the first sheet, and making the first sheet and the second sheet to be passed through a space between the first roller and the third roller, and holding the first sheet and the second sheet between the first roller and the third roller when the first sheet and the second sheet are passed through the space between the first roller and the third roller, thereby bonding the first sheet and the second sheet to each other (Figures 5-7; paragraphs 59, 67, 69-70 and 73). The limitations of each outer diameter of the first roller and the third roller being made the same size, the third roller being joined to the first roller with a first gear pair therebetween, and the third roller being made to rotate at the same rotation frequency as that of the first roller are satisfied for the reason provided above in view of the applied teachings of Umebayashi and Wada. Either one of Engelhart or Dannheim is optionally applied as above for suggesting meshing gears of respective gear pairs would have the same number of teeth to provide the desired synchronization.
	The additional limitations of claim 6 are satisfied for the he reason provided above in view of the applied teachings of Umebayashi and Wada. Either one of Engelhart or Dannheim is optionally applied as above for suggesting meshing gears of respective gear pairs would have the same number of teeth to provide the desired synchronization.
 	Regarding claim 7, Fukuhara further teaches a fourth step of disposing a fourth roller having a plurality of second projections and a fifth roller so as to be adjacent to the first roller, rotating the fourth roller and the fifth roller in synchronization with the first roller, and making the second projections of the fourth roller to be inserted into or extracted from the recessed areas of the first roller in a state in which a clearance is provided between each second projection of the fourth roller and each recessed area of the first roller, a fifth step of conveying the first sheet and the second sheet having been passed through the space between the first roller and the third roller and bonded to each other while supporting the first sheet and the second sheet on the outer circumferential face of the first roller, making the first sheet and the second sheet to be passed through a space between the first roller and the fourth roller, and then making the first sheet and the second sheet to be passed through a space between the first roller and the fifth roller, a sixth step of pushing the second sheet into the recessed areas of the first roller by the second projections of the fourth roller when the first sheet and the second sheet are being passed through the space between the first roller and the fourth roller, thereby shaping the second sheet, and a seventh step of holding the first sheet and the second sheet between the first roller and the fifth roller when the first sheet and the second sheet are passed through the space between the first roller and the fifth roller, thereby strengthening the mutual bonding of the first sheet and the second sheet (Figures 5-7; paragraphs 59, 67, 69-70 and 74-75). The additional limitations of an outer diameter of the fifth roller being made equal to each outer diameter of the first roller and the third roller, the fifth roller being joined to the first roller with a third gear pair therebetween, and the fifth roller being made to rotate at the same rotation frequency as that of the first roller are satisfied for the reason provided above in view of the applied teachings of Umebayashi and Wada. Either one of Engelhart or Dannheim is optionally applied as above for suggesting meshing gears of respective gear pairs would have the same number of teeth to provide the desired synchronization.
	The additional limitations of claim 8 are satisfied for the he reason provided above in view of the applied teachings of Umebayashi and Wada. Either one of Engelhart or Dannheim is optionally applied as above for suggesting meshing gears of respective gear pairs would have the same number of teeth to provide the desired synchronization.

Response to Arguments
Applicant's arguments filed 23 June 2022 have been fully considered but they are not persuasive.
	The arguments are drawn to the new limitations added to the claims directed to gears of each gear pair having the same number of teeth. These new limitations have been addressed in the new grounds of rejection applied above, which were necessitated by the changes to the claims in the amendment filed 23 June 2022.
	Applicant argues Fukuhara teaches rollers with different diameters. In response, the rejection is based on a combination of references. Umebayashi was applied for teaching that providing all of the rollers with the same diameter makes it easy to synchronize the rollers without difficulty so that circumferential velocities of the rollers agree with each other. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues there is no gap between the rollers of Umebayashi. As noted above, the rejection is based on a combination of references. Umebayashi was not relied upon for modifying the surface structure or arrangement of the rollers of Fukuhara, but rather was relied upon for teaching that providing all of the rollers with the same diameter makes it easy to synchronize the rollers, as noted above.
	Applicant argues that Wada teaches rollers having different diameters and therefore different numbers of teeth. As noted above, the rejection is based on a combination of references. Umebayashi was relied upon for teaching that providing all of the rollers with the same diameter makes it easy to synchronize the rollers, as noted above. Wada was relied upon for a reliable meshing gear arrangement to provide synchronized rotation of the rollers. As detailed in the new grounds of rejection, naturally a 1:1 gear ratio must be used when synchronizing rollers having the same diameter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745